{¶ 32} I concur in the majority's analysis and disposition of appellant's first and second assignments of error. I further concur in the majority's disposition of appellant's third assignment of error and its conclusion the failure to call Christopher Mowery as a witness was not prejudicial. However, unlike the majority, I find it was not prejudicial given the persuasive force of the evidence admitted at trial; not because of admitted speculation as to whether Christopher would have testified consistently at trial with his statement to Detective Stevenson.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellant.